Citation Nr: 1750627	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine (back disability) prior to February 10, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected back disability (TDIU) prior to February 10, 2010. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2009 and April 2010 rating decisions.

In the February 2009 decision, the RO, inter alia, granted an increased, 20 percent rating for service-connected DDD and DJD of the lumbosacral spine with L5 radiculopathy, effective August 28, 2008 (the date of receipt of the claim for increased rating).  In May 2009, the Veteran filed a notice of disagreement (NOD).  In an April 2010 rating decision, the RO increased the assigned rating to 40 percent, effective February 10, 2010.  In April 2010, the RO issued a statement of the case (SOC) which, inter alia, addressed the issue of entitlement to ratings for DDD and DJD of the lumbosacral spine in excess of 20 percent prior to February 10, 2010, and in excess of 40 percent from February 10, 2010.  The Veteran, through his representative filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in June 2010.

In the April 2010 rating decision, the RO, inter alia, denied the Veteran's claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The Veteran filed a NOD in October 2010.  In an October 2011 SOC, the RO, inter alia, denied the TDIU claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans Appeals) in October 2011.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he expressly waived local consideration of this evidence; this waiver is documented in the Board hearing transcript.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2017).

In August 2016, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC,  for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in October 2016 and April 2017 SSOCs) and returned the matters on appeal to the Board for further consideration.

As regards the characterization of the appeal, the Board recognizes that, in the February 2009 rating decision, the RO adjudicated the matter of entitlement to an increased rating for DDD and DJD of the lumbosacral spine with L5 radiculopathy. Throughout the course of the appeal, the Veteran has sought separate ratings for claimed associated neurological impairment involving both legs.  Based upon a VA medical opinion obtained in July 2015, in a September 2015 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, assigning a 20 percent rating each, effective November, 19, 2008.  In the rating decision, the RO also severed service connection for L5 radiculopathy, effective November 19, 2008.  The Veteran has not expressed disagreement with any aspect of this rating decision.  As such, the Board has rephrased the increased rating issue, accordingly.

Moreover, although the AOJ has granted a higher rating for his back disability, he has been assigned less than the maximum rating available before and after February 10, 2010, which a claimant generally is presumed to seek.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, in  statements submitted in June , July and August  2015, the  Veteran indicated that he was satisfied with the 40 percent rating for his back disability, but that he wanted separate ratings for his radiculopathy of the lower extremities and a TDIU.  [In addition, during the May 2016 Board hearing, the Veteran also only offered testimony with respect to the matter of his entitlement to a TDIU.].  Therefore, the Board has characterized that portion of the appeal involving the evaluation of back disability as only encompassing the matter of a rating in excess of 20 percent for the disability for the period prior to February 10, 2010, as reflected on the title page.  Also as noted above, the Veteran has already been granted service connection for associated radiculopathy affecting lower extremities, the assigned ratings and effective date for which are not at issue in this appeal.  

Also during the pendency of the appeal, in an October 2016 rating decision, the RO granted a TDIU from September 16, 2015.  Subsequently, in an April 2017 rating decision, the RO changed the effective date of the TDIU to February 10, 2010, but denied a TDIU prior to that date, as reflected in the April 2017 SSOC.  An  April 2017 report documenting a phone conversation with the Veteran t indicates that he was satisfied with the award of a TDIU, however, in May 2017 statements, the Veteran requested a TDIU effective from 2008.  Therefore, the matter of his entitlement to a TDIU due to back disability prior to February 10, 2010, remains  before the Board.  

As for the matter of representation, the Board notes that in April 2016, the Veteran requested to revoke the Disabled American Veterans as his representative., and he has not since appointed any other individual or organization to represent him.  Thus, the Board recognizes the Veteran as now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (f)(1) (2017) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).

As a final preliminary matter, the Board notes that prior to certification of the appeal to the Board, the Veteran submitted private treatment records and opinions; however as these records are duplicates of evidence previously submitted and considered by the AOJ, a remand of these matters for adjudication in light consideration of such evidence is unnecessary.  See 38 C.F.R. §§ 19.31, 19.37 (2017).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  The Virtual VA file contains VA treatment records which are not present in the VBMS file.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  For the period from the August 28, 2008 date of receipt of the claim for increase to February 10. 2010, the collective medical and lay evidence indicates that, taking functional loss due to pain into consideration, the Veteran's back disability was as likely as not manifested by thoracolumbar spine motion of 30 degrees or less.

3.  Although the ratings assigned for the Veteran's back and associated peripheral neuropathy affecting each lower extremity met the percentage requirements for the award of a schedular TDIU, the weight of the competent, probative evidence indicates that the Veteran's service-connected back disability (to include it's separately ratable neurological manifestations) did not prevent him from obtaining or retaining substantially gainful employment at any point prior to February 10, 2010.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for back disability, from August 28, 2008 to  February 10, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2017).

2.  The criteria for a TDIU due to service-connected back disability, prior to February 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Given the favorable disposition of the claim for higher rating for his back disability from August 28, 2008, to February 10, 2010, to the full extent sought, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

Specific to the claim for a TDIU due to back disability, September 2009 and December 2009 letters provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a TDIU, and was readjudicated in an October 2011 SOC.  On these facts, there is no prejudice to the Veteran in the timing of the notice provided.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).  The letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. 
 
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records, and VA treatment records and examination reports, and SSA records.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation of these no further examination in connection with any of these claims is necessary.  

With respect to the May 2016 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.   During the hearing, the undersigned VLJ identified the claims herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claims herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claims were undertaken, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

Pursuant to the Board's August 2016 remand, the AOJ obtained and associated with the claims file additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the Veteran underwent VA examination in September 2016, .  Based on the additional evidence received, the AOJ readjudicated the claims, as reflected in the October 2016 SSOC.  Also, pursuant to the AOJ's request, an extra-schedular TDIU opinion was provided in April 2017.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim on appeal, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

Pertinent to the current claims, the Veteran was afforded a VA examination in November 2008.  He stated that he can walk okay if he can move slowly and maintain a straight posture and that getting in and out of chairs and the bed causes problems.  He reported anything with twisting or bending bothers him.  He did not experience any flares in his pain as it is always bad and he did not take any medications for the pain as nothing had been helpful in the past.  There have been no incapacitating episodes requiring physician-ordered bed rest in the last year.  The examiner noted limited range of motion throughout his back.  Thoracolumbar range of motion with forward flexion was 40 degrees with pain starting at 20 degrees.  Extension was 0 degrees with pain at 0 degrees.  There was no change in active or passive range of motion following repetitive testing and so no additional losses of range of motion was noted due to painful motion, weakness, impaired endurance, incoordination, or instability.  

With regard to his occupational impact, the Veteran reported he generally worked in telemarketing the past several years and that he was incarcerated prior to that for three years.  He stated he choose telemarketing jobs because he has always needed a sit-down type of job because of his low back problems.

A June 2009 letter from the Veteran's VA primary physician indicated that the Veteran's rheumatoid arthritis had caused crippling deformities and that the medications caused severe side effects, and that he has required expensive injection or infusion medications to get even minor benefits.  The physician notes the Veteran experienced relenting pain and that it is very important to treat rheumatoid arthritis aggressively, as this can make a big difference in both a person's day-to-day functioning and their lifespan. 

A July 2009 vocational training letter states the Veteran was offered vocational training employment, but his medical conditions and disabilities prevented the company from accommodating him or relying on his employment.

An August 2009 Department of Corrections ambulatory health record reflects the Veteran's back was in constant pain with limited motion, with restrictions on bending, standing, stairs, and lifting, as well as other activities.  It further notes that the Veteran's other joints, including his knees and elbows caused severe limitations. 

A September 2009 letter from a brokerage company indicates the Veteran could not be offered a position because of his "debilitating arthritic condition."  It further states that it prevents him from working either in customer service or administration, as well as in the operations division, as the position requires digital dexterity and lifting, which the Veteran is incapable of doing.  The company indicated it also looked into the possibility of employing him in the telemarketing division, but that also requires the ability to manipulate a keyboard and dial in a rapid manner, which his condition precludes.

In a February 2010 letter, the Veteran's VA treating physician noted the Veteran has diagnoses of rheumatoid arthritis and chronic back disability.  He was seen and evaluated in January 2010 and February 2010 for worsening of his joint symptoms.  It further notes he continued to have severe limitation of his manual dexterity due to swelling and pain, and has extremely limited forward flexion of his back as well, which limits his mobility.  The physician offered that medical symptoms, confirmed by examination, currently prevent him from working in any capacity.  He has legitimate medical reasons for his work absence beginning January 26, 2010, and will be completely incapacitated for at least 30 days and that his condition would be reassessed in early March to see if improvement will allow him to return to work activity.   

In a March 2010 Social Security Administration (SSA) application for disability benefits, the Veteran reported working in telemarketing from 1988 to 1998, October 2008 to March 2009, and from January 2010 to March 2010.  He reported that he worked between four to twenty hours a day for four to five days a week at a rate of $8 to $10 per hour.  He reported that his service-connected back disability, as well as peripheral neuropathy of the bilateral legs, hepatitis C, rheumatoid arthritis, anxiety, hypertension, as well as other conditions limited his ability to work and that he stopped working in January 1999 because of all of his conditions.  He indicated he completed two years of college.  A September 2010 Disability Determination notes the Veteran's primary diagnosis of rheumatoid arthritis and inflammatory polyarthropathies and secondary diagnosis of disorder of back (discogenic and degenerative) began in February 2010 and provided the basis for the award of SSA disability benefits. 

In a December 2015 statement, the Veteran reported that he had not been gainfully employed since 1999.  


III.  Analysis

A.  Higher Rating for Back Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.See  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

As noted above, in the February 2009 rating decision, the Veteran's rating for his back disability was increased to 20 percent, effective August 28, 2008. Subsequently, in an April 2010 rating decision, the RO increased the assigned rating to 40 percent, effective February 10, 2010.  As  explained in the Introduction, above, as the Veteran expressed satisfaction with the 40 percent rating, only the matter of his entitlement to rating in excess of 20 percent for the pertinent period prior to February 10,. 2010 remains for the Board's consideration.  
Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Alternatively, spine disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula, at Note (5).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claim held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Considering the pertinent evidence of record in light of the applicable rating criteria and rating principles delineated above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating for the back disability is warranted for the period from August 28, 2008, to February 10, 2010.  

Unfortunately, the report of a November 2008 VA examination is the only evidence documenting actual range of motion testing results for the thoracolumbar spine for the period prior to February 10, 2010.  The Board acknowledges that, during that examination, the examiner noted that that the Veteran's flexion was limited to only 40 degrees.  However, the examiner noted limited motion due to pain at 20 degrees (which can reasonably be interpreted as motion limited at 20 degrees due to pain).  The examiner also pointed out that the Veteran had limited range of motion throughout his back on examination.  Additionally, the August 2009 Department of Corrections health record documents that rhe Veteran experienced constant pain and limited motion with restrictions on bending.   The record also includes the Veteran's hearing testimony and assertions concerning his pain and functional loss associated with disability, and his assertions that his back disability has essentially remained unchanged since he filed his August 2008 claim for increase.  

Given the above, the collective medical and lay evidence indicates that the Veteran's back disability was as likely as not manifested by thoracolumbar spine motion of 30 degrees or less  The Board thus finds the evidence is, at least, relatively evenly balanced on the question of whether, for the period under consideration, the Veteran's forward flexion was limited to 20 degrees, taking into consideration functional loss due to pain.  The Board finds that thoracolumbar range of motion with pain beginning at 20 degrees is commensurate with a 40 percent rating for the Veteran's low back disability.  Therefore, taking functional loss due to pain into consideration, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating under the General Rating Formula, for flexion limited to 30 degrees or less, is warranted for the period from August 28, 2008, to February 10, 2010.

As noted above, inasmuch as the Veteran has expressed his satisfaction with a 40 percent rating for his back disability, and the Board has granted a 40 percent rating from August 28, 2008, to February 10, 2010, the award of the 40 percent rating constitutes a full grant of the benefit sought with respect to this claim.  Notably, no other issues have been raised by the Veteran or the evidence of record with respect to the claim herein decided.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  TDIU

As discussed in the introduction above, the Veteran has been awarded a TDIU from February 10, 2010, thus the Board will only consider whether his service-connected back disability, with associated neurological impairment, prevented him from securing or following a substantially gainful occupation during the pertinent period under consideration in this appeal prior to that date.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

In this case, as discussed above, the Board has granted the Veteran a 40 percent rating for his back disability prior to February 10, 2010.  The Veteran's peripheral neuropathy of the lower right and left extremities are each rated separately as 20 percent disabling.  Here, the Veteran's lumbar spine disability and associated radiculopathy of the lower extremities are disabilities resulting from a common etiology, therefore, they will be considered as one disability for TDIU purposes.  In addition, the bilateral factor applies, thus, the Veteran has one disability rated as 60 percent disabling.  Therefore, for the period in question, the Veteran meets the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for the award of a schedular TDIU.  However, the remaining question is whether the back disability with associated neurological impairment rendered him unable to obtain or retain all forms of substantially gainful employment prior to February 10, 2010.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107  (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In addition to the pertinent evidence outlined above, the Board notes that, pursuant to the Board's remand, the AOJ referred the claim a TDIU for extra-schedular consideration; notably, the ratings assigned for the back disability with associated neurological impairment did not then meet the percentage requirements for a schedular TDIU,  In an April 2017 Administrative Decision, the  Director of VA's Compensation Service determined that an extra-schedular TDIU due to back disability with associated neurological impairment was not warranted for the period prior to February 10, 2010, because the pertinent records did not demonstrate that the symptomatology and corresponding functional loss was associated with the service-connected low back disability and lower extremity radiculopathy [neuropathy] was so severe or pervasive as to render or otherwise be the sole cause of the Veteran's unemployability.  Furthermore, the evidence revealed that rheumatoid arthritis, a nonservice-connected condition, is clearly the Veteran's most disabling condition, and is the primary contributor to the Veteran's inability to perform substantially gainful activity.

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that the weight of the competent, probative evidence indicates that the Veteran's service-connected back disability with associated neurological impairment did not prevent him from obtaining or retaining substantially gainful employment prior to February 10, 2010.  

Initially, the Board points out that the Veteran worked until February 2010; he had been self-employed as a security consultant since 1999.  Although the Veteran contends that his income was marginal, the evidence as noted above reflects that his rheumatoid arthritis was the primary disability that prevented him from working.  Specifically, the June 2009 letter from the Veteran's VA primary physician indicated that the Veteran's rheumatoid arthritis had caused crippling deformities and that the medications cause severe side effects, and that he has required expensive injection or infusion medications to get even minor benefits.  

Furthermore, while Board acknowledges that SSA administrative decisions and regulations are not binding on VA (see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)), it is noteworthy that the award of SSA disability benefits was based on the Veteran's rheumatoid arthritis as his primary disability and his back disability was listed as a secondary disability.  The letters from the vocational company, as well as a prospective employer, indicate that the Veteran's manual dexterity and inability to type prevented him from working at the brokerage company.  The August 2009 Department of Corrections ambulatory health record also reflects that the Veteran's other joints, including his knees and elbows caused severe limitations. 

Unquestionably, during the pertinent period prior to February 9, 2010, the Veteran experienced some occupational impairment due to his service-connected back disability with associated neurological impairment.  However, as noted in the SSA records and as reported by the Veteran, he was able to work in telemarketing and engage in some physical activity as a security consultant.  Furthermore, the February 2010 letter from the Veteran's VA treating physician notes the Veteran has a diagnosis of rheumatoid arthritis and chronic back pain and that his symptoms had worsened with severe limitation of his manual dexterity due to swelling and pain, and has extremely limited forward flexion of his back as well, which limits his mobility and that these medical symptoms, confirmed by examination, prevent him from working in any capacity and has legitimate medical reasons for his work absence. This evidence does not show that service-connected low back disability with associated neurological impairment prevented him from securing and maintaining substantially gainful employment for the pertinent period prior to February 10, 2010.  

Finally, the Board notes that, in addition to the medical and other objective evidence discussed above, the lay assertions of record also have been considered.  However, to whatever extent the Veteran and/or his former  representative have asserted the Veteran's unemployability due solely to service-connected back disability during the period under consideration , the Board emphasizes that neither is  shown to possess expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for a TDIU prior to February 10, 2010, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence weighs against assignment of a TDIU due the Veteran's service-connected low back disability with associated neurological impairment for the pertinent period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A 40 percent for service-connected back disability, from August 28, 2008, to February 10, 2010, is granted, subject to the legal authority governing the payment of compensation.

A TDIU due to service-connected back disability, prior to February 10, 2010, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


